Title: Abigail Adams to Cotton Tufts, 24 January 1787
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear sir
      London Janry 24th 1787
     
     I designd to have written you a much Longer Letter than I shall now be able to. The State of politicks in our Country is such as to give pain to every Friend and well wisher of it. I hope the pamphlet mr Adams has lately written and which captain Cushing carries out, will have a benificial influence if it comes not too Late. I inclose to you a ministerial publication which has past through four Editions in about ten days. What he says with respect to the Kings popularity in the English Nation is at this present time stricktly true. His Characters are drawn with freedom, his intention is however to wash Some Etheops White.
     This day col Franks arrived here with the Emperor of Morocos Treaty and will sail in the next packet for New York with it.
     Mr Adams has directed me to request you upon the receit of this Letter to purchase two hundred Guineys worth of congress Paper. We are told that it is sold at 2 and 6 pence pr pound. Do not be affraid, as the little he has is in publick Securities, it is as safe in one kind as an other, and if one sinks all must Sink, which God forbid. We are told here that the Name of the person must be enterd upon the Treasury Books, or the Name of a Friend, but you doubtless know the method. Our credit is not yet so low, but what Foreigners are eagerly tho Secretly buying up this paper. You will draw upon mr Adams for the Money—it will never be at a lower ebb than at present unless actual war takes place. You will find an account forwarded in mr Adams letter. Scot is arrived but none of our Letters are yet come up. Inclosed is a letter from mrs Smith. It was only two small red coverd Manuscrip Books which the Gentleman had and not pocket Books. Will that House be to be sold do you imagine which he owns?
     
      Regards to all inquiring Friends from Dear Sir your ever affectionate Neice
      A Adams
     
    